Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Gunnerson on 3/23/21.

The application has been amended as follows: 

Claim 8. A mounting device comprising:
	a first male threaded fastening member;
	a second male threaded fastening member secured to the first male threaded fastening member
		with a male threaded joining member and a female threaded fastening member;
	a first hook surrounding a threaded portion of the male threaded joining member;
	a second hook surrounding the threaded portion of the male threaded joining member; and a nylon or rubber spacer:
being at least partially surrounded by the first hook and the second hook,
encompassing the threaded portion of the male threaded joining member, and 
being located at least partially between the first male threaded fastening member and the second male threaded fastening member;
wherein the first male threaded fastening member is adapted to mount to an outdoor structure
	and the second male threaded fastening member is adapted to secure an object thereto; and 
wherein tightening the female threaded fastening member is possible without the use of tools and tightening the female threaded fastening member fixes an angle between the first male threaded fastening member and the second male threaded fastening member


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632